Citation Nr: 0301511	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for 
service connection for low back disability.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for left knee 
disability.

3.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
1997 and April 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
This case was the subject of an October 2002 hearing 
before the undersigned Board member.

The Board is undertaking additional development on the 
issues reopened in this decision, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues, as well as the 
issue of service connection for a disability of the 
cervical spine.


FINDINGS OF FACT

1.  The Board denied claims for service connection for low 
back disability, left knee disability, and right knee 
disability in April 1996. 

2.  The RO denied service connection for headaches in an 
April 1971 rating decision; the veteran did not submit a 
notice of disagreement within one year of notification of 
the decision.

3.  Since the above-listed denials of the claims for 
service connection for low back, left knee, right knee, 
and headache disabilities, evidence was submitted which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matters 
under consideration.  This evidence is neither cumulative 
nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1996 Board decision 
denying service connection for low back, left knee, and 
right knee disabilities, which were the last final denials 
with respect to these issues, is new and material; the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  Evidence submitted since the April 1996 RO rating 
decision denying service connection for headaches, which 
was the last final denial with respect to this issue, is 
new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The appellant and his attorney are notified that there has 
been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board has reopened the claims at issue and is 
developing the claims pursuant to the requirements of the 
VCAA.


Claims Reopened

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date 
of notification thereof; otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156.  Similarly, 
absent an appeal to the Court of Appeals for Veterans 
Claims, a decision of the Board is final, and new and 
material evidence must be submitted to reopen the claim.  
38 U.S.C.A. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the notification of the 
unfavorable April 1971 RO rating determination denying 
service connection for headaches.  Thus, the decision 
became final.  Nor did he appeal the April 1996 Board 
decision denying service connection for low back, right 
knee, and left knee disabilities.  These actions by the 
Board are final.

If new and material evidence has been received with 
respect to a claim which has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. § 
5108.

In the present case, the RO has received a March 1997 
private physician's opinion that, within a reasonable 
degree of medical certainty, the veteran's chronic low 
back problems may have begun with multiple motor vehicle 
accident injuries during active service.  Similarly, a May 
1997 letter appears to relate the veteran's bilateral knee 
functional deficits to the in-service motor vehicle 
accidents.  This is evidence not previously submitted to 
agency decisionmakers which bears directly and 
substantially on the specific matters under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather it 
emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  The claims are 
reopened.




ORDER

The claims for service connection for low back, left knee, 
right knee, and headache disabilities are reopened.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

